UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
IN RE: E. I. DU PONT DE
NEMOURS AND COMPANY C-8
PERSONAL INJURY LITIGATION,
Civil Action 2:13-md-2433

JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

This document relates to: Swartz, et al. v. E. I. du Pont de Nemours and
Company, et al., Case No. 2:18-cv-0136

DISPOSITIVE MOTIONS ORDER NO. 35
Defendant’s Motion for Summary Judgment Related to Specific Causation

This matter is before the Court on Defendant’s Motion for Summary Judgment Based on
Specific Causation (ECF No. 47, Swartz Docket!), Plaintiffs Memorandum in Opposition to
Defendant’s Motion (ECF No. 64), and Defendant’s Reply in Support of its Motion (ECF No.
76).

In its Motion, Defendant E.I. Du Pont de Nemours and Company (“DuPont”) argues that
it is entitled to “summary judgment on all claims asserted by Plaintiff Angela Swartz because she
cannot establish that her claimed exposure to C-8 was more likely than not the cause of her
kidney cancer, or that her kidney cancer would not have occurred but for her claimed exposure to
C-8.” (Def’s Mot. for Summ. J. at 1, ECF No. 47.) The entirety of DuPont’s argument is as
follows:

Plaintiff Angela Swartz cannot satisfy her burden of proving that her

claimed intermittent exposure to drinking water containing trace amounts of C-8

from DuPont’s Washington Works facility specifically caused her kidney cancer
because the proffered expert opinions of Plaintiffs sole specific causation expert,

 

1 Unless otherwise noted the ECF references are to the docket in Swartz, 2:18-cv-136.
Dr. Vitaly Margulis, are inadmissible because they are based on an unreliable
methodology and otherwise violate the requirements of Daubert and the Federal
Rules of Evidence. Because, as a matter of Ohio law, Plaintiff cannot meet her
burden to prove specific causation without reliable expert testimony, summary
judgment should be entered for DuPont, and this case should be dismissed with
prejudice.
Id. at 1-2 (noting that it incorporated the separately filed Motion to Exclude the Specific
Causation Testimony of Dr. Vitaly Margulis).
On December 18, 2019, this Court denied Dupont’s request to exclude the opinions of
Dr. Margulis. Consequently, DuPont is left with no support for its request for summary
judgment. Thus, the Court DENIES DuPont’s Motion for Summary Judgment Based on
Specific Causation. (ECF No. 47.)

IT IS SO OREDERED.

1 Ip pola fe

DATE ED D)A. SARGUS, JR.
UNITEDSTATES DISTRICT JUDGE
